DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20: there is no antecedent basis for “the secondary light emitting layer” earlier in the claim or base claim 11 and thus the scope of the claim cannot be determined and the claim is rendered indefinite. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20-22 of U.S. Patent No. 10693048 (from the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipated/disclose the subject matter of pending claims.
Regarding pending claim 1:  Patent claim 1 discloses all the claimed subject matter almost verbatim except in method format including side-emitting light-emitting diodes (LEDs) comprising: a plurality of LEDs in a pattern on a temporary support; a secondary light-emitting layer formed so that it conforms to the plurality of LEDs, covering top and side-emitting surfaces of each of the plurality of LEDs: an optically transparent spacer layer formed over the plurality of LEDs; and a first optically reflective layer formed over the optically transparent spacer layer.
Regarding pending claim 6: Patent claim 20 (depends on base claim 1) discloses the side-emitting LEDs of claim 1, wherein the secondary light-emitting layer comprises 
Regarding pending claim 7: Patent claim 21 (depends on base claim 1) discloses the side-emitting LEDs of claim 1, wherein the optically transparent spacer layer includes molded dimples in the optically transparent spacer layer over the plurality of LEDs.
Regarding pending claim 8: Patent claim 22 (depends on base claim 1) discloses the side-emitting LEDs of claim 1, wherein the optically transparent spacer layer includes silicone and the optically reflective layer includes titanium oxide in silicone.
Regarding pending claim 9:  Patent claim 20 (depends on base claim 1) discloses the side-emitting LEDs of claim 1, wherein the secondary light emitting layer includes a wavelength converting material (phosphor).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang  et al. US Patent No. 9316776.

Regarding claim 2:  Kang discloses the side-emitting LEDs of claim 1, further comprising a second optically reflective layer on the temporary support and around the plurality of LEDs (resin layer 420 is formed on support 410 around the LEDs 430, wherein the resin includes material to reflect light, col. 9, lines: 35-41).
Regarding claim 9: Kang discloses the side-emitting LEDs of claim 1, wherein the secondary light emitting layer includes a wavelength converting material (layer 440 includes fluorescence material such as phosphor (wavelength converting), col. 9, lines: 57-60).

Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US Patent Publication No. 20130285097 (from the IDS).
Regarding claim 11. Chen discloses a side-emitting light-emitting diode (LED) (Fig. 1) comprising: a printed circuit board (PCB) (supporting board 10); an LED (LED 30) attached to the PCB; an optically transparent spacer layer (encapsulant 50, Fig. 1 .

Claim(s) 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. US Patent Publication No. 20080165539.
Regarding claim 11: Hsu discloses a side-emitting light-emitting diode (LED) (Fig 1B) comprising: a printed circuit board (PCB) (base 11); an LED (LED 16) attached to the PCB; an optically transparent spacer layer (filling 17 formed of epoxy (¶25), resin, silicone (transparent materials)) formed over the LED; and a first optically reflective layer (reflective layer 19) formed over the optically transparent spacer layer.
Regarding claim 12: Hsu discloses the side-emitting LED of claim 11, further comprising a secondary light-emitting layer formed so that it conforms to the LED, covering top and side-emitting surfaces of each of the LED (wavelength converting layer 17a covers top and sides of the LED 16).
Regarding claim 13. Hsu discloses the side-emitting LED of claim 12, further comprising a second optically reflective layer (reflective layer 12) on the PCB and around the LED (refer to Fig. 1B, reflective layer 12 is on the base substrate (PCB) and around the sides of the LED 16).
Regarding claim 20. As best understood in view of the 112 rejection above, Hsu discloses the side-emitting LED of claim 11, wherein the secondary light emitting layer includes a wavelength converting material (item 17a includes a wavelength conversion material).

Allowable Subject Matter
Claims 3-5, 10, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3. Kang discloses the side-emitting LEDs of claim 1, but is silent with respect to the above structure in combination with wherein the first optically reflective layer is further formed over only one side-emitting surface of the side-emitting surfaces.
Regarding claim 4. Kang discloses the side-emitting LEDs of claim 1, but is silent with respect to the above structure in combination with wherein the first optically reflective layer is further formed over only two side-emitting surfaces of the side-emitting surfaces.
Regarding claim 5. Kang discloses the side-emitting LEDs of claim 1, but is silent with respect to the above structure in combination with wherein the first optically reflective layer is further formed over only three side-emitting surfaces of the side-emitting surfaces.
Regarding claim 10. Kang discloses the side-emitting LEDs of claim 1, but is silent with respect to the above structure in combination with wherein the temporary support includes a tacky tape coupled to a metal frame.
Regarding claim 14. Hsu teaches the side-emitting LED of claim 12, but is silent with respect to the above structure in combination with wherein the first optically 
Regarding claim 15.  Hsu teaches the side-emitting LED of claim 11, but is silent with respect to the above structure in combination with wherein the first optically reflective layer is further formed over only two side-emitting surfaces of the side-emitting surfaces.
Regarding claim 16.  Hsu teaches the side-emitting LED of claim 12, but is silent with respect to the above structure in combination with wherein the first optically reflective layer is further formed over only three side-emitting surfaces of the side-emitting surfaces.
Regarding claim 17.  Hsu teaches the side-emitting LED of claim 12, but is silent with respect to the above structure in combination with wherein the secondary light-emitting layer comprises a laminate including a first layer of phosphor in silicone and a second layer of titanium oxide in silicone.
Regarding claim 18.   Hsu teaches the side-emitting LED of claim 12, wherein the optically transparent spacer layer includes molded dimples in the optically transparent spacer layer over the LED.
Regarding claim 19.  Hsu teaches the side-emitting LED of claim 11, wherein the optically transparent spacer layer includes silicone and the optically reflective layer includes titanium oxide in silicone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829